Caton, C. J. By the law, the city of Pekin was authorized “ to build and construct an embankment and plankroad across the Illinois river bottom opposite said city.” Under this authority the city constructed a pile bridge across the bottom in so careless a way that the horse of the plaintiff, when rightfully passing along the way, fell through and was killed. The city now says that it was only authorized to build an embankment and plankroad, and that in building this pile bridge it exceeded its authority, and hence it was not the act of the city, but only of its officers, who did it in the name of the city, and that the city is not responsible for the manner in which the work was done. This is an ungracious defense in every point of view, and is not supported by any legal principle. Had the city officers, acting in the name of the city, gone across the river into another county, and constructed this work without any authority of law to go there, then the cases cited would apply; but here the city was authorized to construct a road at the place where it constructed this road; and if it did not construct it in the mode prescribed by law, that increases rather than diminishes its liability. Suppose the law had in express terms authorized the construction of this road on a pile bridge, and provided that the piles should not be less than six feet apart, and they had been placed ten feet apart, or that oak piles were required, and basswood had been used, could this departure from the requirements of the law exonerate the city from liability for damages resulting from this very violation of the law ? Had the road been built upon an embankment, and covered with plank, as the law seemed to contemplate, it is not likely that the plaintiff’s horse would have fallen through it. Assuming that this road was not built in a manner contemplated by the law, (which is a question we do not decide,) and we think the liability of the city is quite as manifest as if the road had been built in every particular according to the law. Some other minor questions were made in the case, which we have examined, but do not think necessary to discuss. The judgment must be affirmed. Judgment affirmed.